Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Sayem (US10,271299)
With respect to claim 1, Sayem teaches a wrist-worn electronic device with a conductive watch housing comprising a circuit broad disposed in the housing (figure 5A) and a regulated component coupled to a feed element (figure 5B) and used for transmitting a radio frequency signals apparatus, comprising: a housing; a circuit board disposed in the housing; and a regulating component coupled to the housing, connected to the circuit board 5through a feed component, and used for transmitting radio frequency signals. 
With respect to claim 2, Sayem further teaches that the regulating component is rotatably coupled to the housing (i.e., rotary knobs 18 may be rotate). 
With respect to claim 3, Sayem further teaches that  the apparatus being configured to generate a signal in response to a movement of the regulating component (i.e., rotary knobs and depressible buttons when user needs to change setting.
10With respect to claim 4, Sayem further teaches that the apparatus wherein a feed point is disposed at a position of the regulating component in a lengthwise direction, and the circuit board is connected to the feed point through the feed component (i.e., the conductive wires are connecting components to the circuit board.
With respect to claim 5, Sayem further teaches that the feed component is a single (or multi-layer) feed line, a C-clip or a pogo pin (col. 7, lines 37-46).
With respect to claim 6, Sayem further teaches that the circuit board is a PCB board is made of copper or multi-layer flexible circuit (col. 15, lines 6-17).
With respect to claim 7, Sayem further teaches that the regulating component is embedded in the housing, and a side, towards an outside of the housing, of the regulating component is flush with a peripheral surface of the housing; or, an end, 20towards the outside of the housing, of the regulating component extends out of a periphery of the housing (i.e., the buttons are embedded in the side of housing or an end towards the outside of housing extend out of the periphery of housing).  
With respect to claim 8, Sayem further teaches that the regulating component and the housing have one, two or more contact points therebetween (i.e., the buttons are in contact with the housing; therefore, there is a contact point between the housing and buttons).
With respect to claim 9, Sayem further teaches that the housing comprises a back 25shell and a frame disposed on the back shell, the circuit board is disposed in a space defined by the frame and the back shell, and an insulative region is disposed between the circuit board and the frame fig. 5A, Nos. 50, 66).
With respect to claim 10, Sayem further teaches that a spacer is disposed between 12Claims the regulating component and the housing and is made of an insulative material.  
With respect to claim 11, Sayem further teaches that the housing is made of a conductive material or an insulative material(see title and nonconductive in abstract).
With respect to claim 12, Sayem further teaches that the regulating component is smade of a conductive material or is made of a conductive material and an insulative material (see fig. 5B)
With respect to claim 13, Sayem further teaches that the regulating component is oval, round, rectangular or cylindrical, or is in other regular or irregular shapes (i.e., watch in figures 2-3).  
With respect to claim 14, Sayem further teaches that he apparatus according to Claim 1, wherein the regulating component is of 10a solid structure, a hollow structure or a mesh structure (see watch in figures 2-3).  
With respect to claim 15, Sayem further teaches that one, two or more regulating components are configured.  
With respect to claims 16-17, Sayem  teaches a watch with the regulating component is a push button, a rotary knob or a rocker switch (see figures 5-7). 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Long, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,259,433.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
With respect to claim 1, the instant claim 1 is a various wording and it is fully encompassed by Patent claim 1 since the Patent claim 1 teaches all of the claimed subject matter of the instant claim 1 as a wrist-won device comprising 
With respect to claims 2-17, the instant claims 2-17 are the corresponding claims which correspond to Patent claims 2-19; therefore, they should be rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baker teaches a handheld electronic device including a display attaching to the front surface to the portable electronic device.
Lui teaches an apparatus for utilizing a plurality of regulating components for communicating radio frequency signals.
Seem teaches a conductive watch housing with slot antenna configuration.
Mistry teaches a system for controlling remote electronic device with wearable electronic device.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH C LE whose telephone number is (571)272-5027. The examiner can normally be reached 7:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH C. LE
Examiner
Art Unit 2646







/THANH C LE/Primary Examiner, Art Unit 2646                                                                                                                                                                                                        7/5/2022